Name: Council Decision 2013/354/CFSP of 3Ã July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  European construction;  EU institutions and European civil service
 Date Published: 2013-07-04

 4.7.2013 EN Official Journal of the European Union L 185/12 COUNCIL DECISION 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 14 November 2005, the Council adopted Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories (1) (EUPOL COPPS) for a period of three years. The operational phase of EUPOL COPPS began on 1 January 2006. (2) On 17 December 2010, the Council adopted Decision 2010/784/CFSP (2) on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), which continued EUPOL COPPS as from 1 January 2011. Decision 2010/784/CFSP expires on 30 June 2013. (3) On 7 June 2013 the Political and Security Committee (PSC) recommended that the Mission be extended for an additional period of 12 months until 30 June 2014. (4) The watch-keeping capability should be activated for the Mission. (5) EUPOL COPPS will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union (TEU), HAS ADOPTED THIS DECISION: Article 1 Mission 1. The European Union Police Mission for the Palestinian Territories, hereinafter referred to as EUPOL COPPS, established by Joint Action 2005/797/CFSP, shall be continued as from 1 July 2013. 2. EUPOL COPPS shall operate in accordance with the mission statement as set out in Article 2. Article 2 Mission statement The aim of EUPOL COPPS is to contribute to the establishment of sustainable and effective policing arrangements under Palestinian ownership in accordance with best international standards, in cooperation with the Union's institution building programmes as well as other international efforts in the wider context of the Security Sector including Criminal Justice Reform. To this end EUPOL COPPS shall: (a) assist the Palestinian Civil Police (PCP) in implementation of the Police Development Programme by advising and closely mentoring PCP, and specifically senior officials at District, Headquarters and Ministerial level; (b) coordinate and facilitate Union and Member State assistance, and where requested, international assistance to PCP; (c) advise on police-related Criminal Justice elements; (d) have a project cell for identifying and implementing projects. The Mission shall, as appropriate, coordinate, facilitate and provide advice on projects implemented by Member States and third States under their responsibility, in areas related to the Mission and in support of its objectives. In connection with the above-mentioned tasks, EUPOL COPPS shall have the capacity to procure services and supplies, to enter into contracts and administrative arrangements, to employ staff, to hold bank accounts, to acquire and dispose of assets and to discharge its liabilities, and to be a party to legal proceedings. Article 3 Review A six-monthly review process, in accordance with the assessment criteria set out in the Concept of Operations (CONOPS) and the Operation Plan (OPLAN) and taking into account developments on the ground, will enable adjustments to be made to the size and scope of EUPOL COPPS as necessary. Article 4 Chain of command and structure 1. EUPOL COPPS shall have a unified chain of command, as a crisis management operation. 2. EUPOL COPPS shall be structured in accordance with its planning documents. Article 5 Civilian Operation Commander 1. The Civilian Planning and Conduct Capability (CPCC) Director shall be the Civilian Operation Commander for EUPOL COPPS. 2. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EUPOL COPPS at the strategic level. 3. The Civilian Operation Commander shall ensure, with regard to the conduct of operations, proper and effective implementation of the Council's decisions as well as the PSC's decisions, including by issuing instructions at the strategic level as required to the Head of Mission and providing him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR. 5. All seconded staff shall remain under the full command of the national authorities of the seconding State in accordance with national rules, of the Union institution concerned or of the European External Action Service (EEAS). Those authorities shall transfer Operational Control (OPCON) of their personnel, teams and units to the Civilian Operation Commander. 6. The Civilian Operation Commander shall have overall responsibility for ensuring that the Union's duty of care is properly discharged. 7. The Civilian Operation Commander and the European Union Special Representative (EUSR) for the Middle East peace process shall consult each other as required. Article 6 Head of Mission 1. The Head of Mission shall assume responsibility for, and exercise command and control of the Mission at theatre level and shall be directly responsible to the Civilian Operation Commander. 2. The Head of Mission shall be the representative of the Mission. The Head of Mission may delegate management tasks in staff and financial matters to staff members of the Mission, under his/her overall responsibility. 3. The Head of Mission shall exercise command and control over personnel, teams and units from contributing States as assigned by the Civilian Operation Commander together with administrative and logistic responsibility including over assets, resources and information put at the disposal of the Mission. 4. The Head of Mission shall issue instructions to all Mission staff, for the effective conduct of EUPOL COPPS in theatre, assuming its coordination and day-to-day management, following the instructions at the strategic level of the Civilian Operation Commander. 5. The Head of Mission shall be responsible for disciplinary control over the staff. For seconded staff, disciplinary powers shall be exercised by the national authorities, by the Union institution concerned or by the EEAS. 6. The Head of Mission shall represent EUPOL COPPS in the operations area and shall ensure appropriate visibility of the Mission. 7. The Head of Mission shall coordinate, as appropriate, with other Union actors on the ground. The Head of Mission shall, without prejudice to the chain of command, receive local political guidance from the EUSR for the Middle East peace process in consultation with the relevant Heads of Union Delegations. Article 7 EUPOL COPPS Staff 1. The numbers and competence of EUPOL COPPS staff shall be consistent with the mission statement set out in Article 2 and the structure set out in Article 4. 2. EUPOL COPPS staff shall consist primarily of staff seconded by Member States, Union institutions or the EEAS. Each Member State, Union institution or the EEAS shall bear the costs related to any of the staff seconded by it, including salaries, medical coverage, travel expenses to and from the Mission area, and allowances other than applicable daily allowances, as well as hardship and risk allowances. 3. EUPOL COPPS may also recruit international or local staff on a contractual basis, if the functions required are not provided by personnel seconded by Member States, Union institutions or the EEAS. 4. The conditions of employment and the rights and obligations of international and local staff shall be laid down in contracts to be concluded between EUPOL COPPS and the staff member concerned. 5. Third States may also, as appropriate, second Mission staff. Each seconding third State shall bear the costs related to any of the staff seconded by it, including salaries, medical coverage, allowances, high-risk insurance and travel expenses to and from the Mission area. Article 8 Status of EUPOL COPPS staff 1. Where required, the status of EUPOL COPPS staff, including, where appropriate, the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EUPOL COPPS shall be the subject of an agreement concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union. 2. The Member State, Union institution or the EEAS having seconded a staff member shall be responsible for answering any claims, from or concerning the staff member, linked to the secondment. The Member State, Union institution in question or the EEAS shall be responsible for bringing any action against the seconded person. Article 9 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council and the HR, political control and strategic direction of the Mission. The Council hereby authorises the PSC to take the relevant decisions for this purpose in accordance with the third paragraph of Article 38 TEU. This authorisation shall include the powers to appoint a Head of Mission, upon proposal of the HR, and to amend the CONOPS and the OPLAN. It shall also include powers to take subsequent decisions regarding the appointment of the Head of Mission. The powers of decision with respect to the objectives and termination of the Mission shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall receive on a regular basis and as required reports by the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 10 Participation of third States 1. Without prejudice to the decision-making autonomy of the Union and its single institutional framework, third States may be invited to contribute to EUPOL COPPS provided that they bear the cost of the staff seconded by them, including salaries, medical coverage, allowances, high-risk insurance and travel expenses to and from the Mission area, and contribute to the running costs of EUPOL COPPS, as appropriate. 2. Third States making contributions to EUPOL COPPS shall have the same rights and obligations in terms of day-to-day management of the Mission as Member States. 3. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions and to establish a Committee of Contributors. 4. Detailed arrangements regarding the participation of third States shall be the subject of an agreement concluded in accordance with Article 37 TEU and additional technical arrangements as necessary. Where the Union and a third State conclude an agreement establishing a framework for the participation of this third State in the Union crisis management operations, the provisions of such an agreement shall apply in the context of EUPOL COPPS. Article 11 Security 1. The Civilian Operation Commander shall, in accordance with Article 5, direct the Head of Mission's planning of security measures, and shall ensure their proper and effective implementation by EUPOL COPPS. 2. The Head of Mission shall be responsible for the security of EUPOL COPPS and for ensuring compliance with minimum security requirements applicable to EUPOL COPPS, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V TEU and its supporting instruments. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who shall report to the Head of Mission and also maintain a close functional relationship with the EEAS. 4. EUPOL COPPS staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO. 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (3). Article 12 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2013 until 30 June 2014 shall be EUR 9 570 000. 2. All expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. Nationals of participating third States and of neighbouring countries shall be allowed to tender for contracts. Subject to the Commissions approval, the Head of Mission may conclude technical arrangements with Member States, participating third States, and other international actors regarding the provision of equipment, services and premises to EUPOL COPPS. 4. EUPOL COPPS shall be responsible for the implementation of the Mission's budget. For this purpose, EUPOL COPPS shall sign a contract with the Commission. 5. EUPOL COPPS shall be responsible for any claims and obligations arising from the implementation of the mandate starting from 1 July 2013, with the exception of any claims relating to serious misconduct by the Head of Mission, for which he/she shall bear responsibility. 6. The financial arrangements shall respect the operational requirements of EUPOL COPPS, including compatibility of equipment and interoperability of its teams. 7. Expenditure shall be eligible as of the date of entry into force of this Decision. Article 13 Release of information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the operational needs of the Mission, EU classified information and documents up to the level §RESTREINT UE § generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. 2. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the local authorities any EU classified information and documents up to the level §RESTREINT UE § generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent local authorities shall be drawn up for this purpose 3. The HR shall be authorised to release to the third States associated with this Decision and to the local authorities any EU non-classified documents connected with the deliberations of the Council relating to EUPOL COPPS and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (4). 4. The HR may delegate the powers referred to in paragraphs 1, 2 and 3, as well as the ability to conclude the arrangements referred to in paragraph 2 to persons placed under the HR's authority, to the Civilian Operation Commander and/or to the Head of Mission. Article 14 Watch-keeping The Watch-Keeping Capability shall be activated for EUPOL COPPS. Article 15 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2013. It shall expire on 30 June 2014. Done at Brussels, 3 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 335, 18.12.2010, p. 60. (3) OJ L 141, 27.5.2011, p. 17. (4) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).